Citation Nr: 0422754	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  01-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
May 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In that determination, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a left knee disorder.  The veteran appealed 
that rating action.  

In March 2003, the Board conducted additional research with 
respect to the veteran's claim "characterized as service 
connection for residuals of a left knee disorder" pursuant 
38 C.F.R. § 19.9 (a)(2) (2003).  Specifically, the Board 
requested copies of the veteran's Social Security 
Administration Disability benefits records and VA medical 
records from the VA Medical Center in Little Rock, Arkansas.  
Those records were secured and associated with the claims 
file.  

In January 2004, the Board remanded the additional evidence 
to the RO for initial review pursuant to Disabled American 
Veterans v. Secretary of Veterans' Affairs, 327 F.3d 1339 
(Fed. Cir. 2002) which, in essence, invalidated 38 C.F.R. 
§ 19(a)(2) and held that the Board could not consider 
additional evidence without remanding the case to the agency 
of original jurisdiction for initial consideration, and 
without having to obtain the appellant's waiver, and for VA 
policy considerations.  The case has been returned to the 
Board for appellate review.  

As a procedural matter, the Board notes that in the March 
2003 and June 2004 actions the Board incorrectly 
characterized the veteran's claim as "service connection for 
residuals of a left knee injury" instead of as a new and 
material evidence claim.  In that connection, the Boards 
points out that the veteran failed to file notices of 
disagreement with a prior December 1973 rating action and a 
February 1994 administrative action.  Therefore, the actions 
became final, and the claim must be treated on a new and 
material evidentiary basis.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.302 
(2003).  

The Board recognizes that the RO in a February 2004 
supplemental statement of the case adjudicated the veteran's 
claim on a de novo basis.  However, the claim must be 
considered on a new and material evidentiary standard in 
light of the aforenoted final prior actions.  

The Board points out that additional issues regarding service 
connection for a left knee disorder, asbestosis, lumbosacral 
strain, and post-traumatic stress disorder appear on the 
briefface as issues on appeal.  The Board notes that those 
issues have not been perfected for appeal and, therefore, are 
not currently before the Board.  


REMAND

Following the June 2004 Board remand, the veteran submitted a 
statement dated July 2004.  This statement was received after 
this matter was transferred to the Board, following the RO's 
actions and the supplemental statement of the case (SSOC) 
issued in February 2004.  In July 2004, the veteran indicates 
that shortly after service he saw "another doctor in 1972" 
for his left knee problems.  It is unclear what other doctor 
the veteran makes reference to in this statement.  While the 
record includes medical reports of a doctor James S. 
Mulhollan dating back to 1973, no other doctor is indicated.

The undersigned is of the view that, based on U.S. Court of 
Appeals for Veterans Claims (Court) recent decisions 
regarding the Board's duties to assist and inform, further 
clarification is a required as to the other doctor to whom 
the veteran is referring in his July 2004 statement.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the actions 
indicated below.  VA will notify you if further action is 
required on your part.

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
appellant is expected to provide.  

The appellant should also be asked to 
provide any evidence in his possession 
that pertains to the claim.  In 
particular, the RO should ask the 
appellant for the names and addresses of 
all health care providers who have 
treated the veteran for his left knee 
disorder since separation from service.  
Specifically, the veteran should be asked 
to identify the other doctor who he 
claimed provided treatment for his left 
knee disorder in 1972, within his July 
2004 statement.  The doctor's address 
should be provided.  

After obtaining consent from the 
appellant, the RO should obtain the 
medical records from any named 
physician(s).  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO should 
review the claims file to ensure that any 
additional notification and development 
required by the VCAA has been accomplished.

3.  Then, the RO should readjudicate the 
claim of whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a left knee injury.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  The requisite period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




